Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-5 and 7-9) in the reply filed on 3/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Note whether or not the characterization of the surface modified resin (which comprises two heat welded elements) as a bonded structure is accurate or not is not relevant to the substance of the restriction.  Since no formal arguments traversing the restriction have been put forth, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cogswell et al. (US 5,066,536).
Regarding Claims 1-3, Cogswell et al. teaches a method for manufacturing a surface-modified thermoplastic resin, in which an easy adherence layer is laminated on a thermoplastic resin having a melting point (See Abstract and col. 2, lines 11-22, wherein a thermoplastic composite, i.e. a thermoplastic resin, has an adherent layer, i.e. an easy adherence layer laminated thereon), comprising:
providing the easy adherence layer on at least part of the thermoplastic resin;
and performing heat welding at a temperature equal to or higher than 50 degrees Celsius below the melting point of the thermoplastic (See col. 5, lines 23-32, wherein pressure may be applied at above the melting point of the thermoplastic resin to weld it to the adherent layer; and see col. 7, lines 7-21, wherein the weld may occur in a compression molding process, which implies the use of a press to apply said compression; note any press applying heat is a heat press and said compressing molding is a molding process of the thermoplastic in said heat press).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 4, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adesko et al. (US 5,000,809).
Regarding Claims 1, 4 and 5, Adesko et al. teaches a method for manufacturing a surface-modified thermoplastic resin, in which an easy adherence layer is laminated on a thermoplastic resin having a melting point (See col. 2, lines 57-61, wherein layer [3] is described as helping with adhesion, and thus is reasonably considered an easy adhesion layer as claimed, and is laminated to a thermoformable polymer [4] taught to be a thermoplastic with a melting point, see below), comprising:
forming a thermal transfer surface modifying sheet comprising a release sheet [6] and the easy adherence layer (See Fig. 3 and col. 3, lines 24-54, wherein a laminate is formed on the release sheet, including forming the thermoplastic layer, i.e. the easy adherence layer [3] such is as described in Figs. 1-2, on the release sheet [6] as the exterior most layer);
providing the easy adherence side of the thermal transfer surface modifying sheet on the thermoplastic resin [12] and performing heat welding (See Fig. 3 and col. 3, lines 55-68, wherein the layers on the carrier/release sheet [6], via exterior layer [3], are heat laminated without adhesive, i.e. welded, to thermoformable resin layer [12], i.e. layer [4] in Figs. 1-2, and then the release sheet [6] is removed).  The thermoformable resin layer [4]/[12] may be thermoplastics such as polyethylene (See col. 9, lines 55-56), which at the welding temperatures taught, i.e. 150-250 Celsius (See col. 3, line 64), would certainly be within 50 degree C of the melting point, and likely over the melting point of polyethylene, which is typically 115-135 degrees Celsius.  Thus, at least very 
Regarding Claim 7, Adesko et al. further teaches the bonding layer [3], i.e. the easy adherence layer, may be polyalkyl methacrylates (See col. 9, lines 30-36), which have polar ester groups and non-polar alkyl groups.  

Claims 1 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakabe et al. (US2010/0285254).
Regarding Claims 1 and 7-8, Sakabe et al. teaches a method for manufacturing a surface-modified thermoplastic resin, in which an easy adherence layer is laminated on a thermoplastic resin having a melting point, comprising:
providing the easy adherence layer on at least part of the thermoplastic resin;
and performing heat welding (See page 2, paragraph [0026], wherein adhesive layer, i.e. easy adherence layer, may be formed into a sheet and then hot melt welded to a thermoplastic).  Although welding temperature relative to the thermoplastic is not specified, hot melt welding implies joining by melting and there is no reason the thermoplastic need not have been melted during welding.  Thus, it at least would have been obvious to a person having ordinary skill at the time of invention when hot melt welding as recited in Sakabe et al., to approach and even exceed the melting point of the thermoplastic because doing so would have predictably formed a more suitable hot melt weld between the two materials.  
Regarding Claims 7 and 8, the adhesive includes a mix of vinylidene fluoride, which is non-polar, and a small amount of polar unit of a monoester of unsaturated dibasic acid (See page 1, paragraph [0014]), which includes carboxyl groups (See page 3, paragraph [0033], wherein the monoester of the polymer, such as monomethyl maleate has carboxyl groups). 

Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan et al. (US 2003/0044553).
Regarding Claim 1, Ramanathan et al. teaches a method comprising:
providing an easy adherence layer [52] on at least part of a fuel tank [50] (See page 6, paragraphs [0085]-[0087], wherein adhesive is applied to a plastic component, thus forming an easy adherence layer, and the easy adherence layer is then placed on the fuel tank, which is thermoplastic, see page 2, paragraphs [0024]-[0026], teaching thermoplastic polyolefins such as polyethylene);
and performing heat welding (See page 6, paragraph [0085], and note the welding implies or at least renders obvious the melting point of the thermoplastic tank may be approached or exceeded to perform the weld).  Note the application of the adhesive inherently modifies the surface of the tank.
Regarding Claim 9, the adhesive, i.e. easy adhesive layer, may include a tertiary amine (See page 3, paragraphs [0041]-[0045]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.